Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims

This action is a first action on the merits in response to the application filed on 02/12/2019.
Claims 1 – 20 are currently pending and have been examined in this application.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (creating an event for an online meeting) without significantly more. Claim 1 recites:
(a)    identifying, …, a plurality of attendee identifiers within a calendar item in an electronic calendar; 
(b)    determining, … based at least on profiles of attendees corresponding to the plurality of attendee identifiers, that a first location of a first attendee identified by a first attendee identifier of the plurality of attendee identifiers is different from a second location of a 
(c)    requesting, by the meeting intermediary responsive to the determination, an online meeting identifier from an online meeting tool;

The limitations under the broadest reasonable interpretation covers Certain Methods of Organizing Human activity directed to managing personal behavior or relationships or interactions between people. For example, but for the “processor” the claim encompasses managing interactions between participants for scheduling online meetings. The claim further encompasses Mental Processes related to observations made of attendee locations.  Accordingly, the claim recites an abstract idea.
Independent Claims 11 and 16 substantially recite the subject matter of Claim 1 and also includes the same abstract ideas. 
The dependent claims encompass the same abstract idea. For instance, Claims 2 and 3 are directed to identifying attendee identifiers, Claim 4 is directed to identifying and displaying in association with calendar item a list of locations, Claim 5 is directed to computing a time zone and Claims 8-10 are directed to determining attendee locations and associated phone numbers. Dependent claims 12-15 and 17-20 are substantially similar to claims 2-9 and also encompass the same abstract ideas. The dependent claims further limit the abstract idea.
The judicial exception is not integrated into a practical application. Claim 1 recites the additional elements of a meeting intermediary and online meeting tool for performing the identifying a plurality of attendee identifiers, determining based on profiles locations 
Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer components (e.g. a processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor). Therefore, the additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. Therefore the claims are directed to an abstract idea.
 2106.05(d)(II)) indicate that mere collection or receipt of data over a network and consulting and updating an activity log is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. 
Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure that to generic computer functions that are used to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Therefore, the claims are not patent eligible. 



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2,3, 6,7,11, 14,15, 16 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tondepu et al. (US 10,009,393)
Claim 1:
Tondepu discloses:
A method for automatically creating an event for an online meeting tool responsive to determining attendees of a calendar item are at different locations, the method comprising: (see at least column 5 lines 9-26, communal device may detect that an online meeting was intended based on invitees in different locations)
(a)    identifying, by a meeting intermediary, a plurality of attendee identifiers within a calendar item in an electronic calendar; (see at least column 5 lines 9-
(b)    determining, by the meeting intermediary based at least on profiles of attendees corresponding to the plurality of attendee identifiers, that a first location of a first attendee identified by a first attendee identifier of the plurality of attendee identifiers is different from a second location of a second attendee identified by a second attendee identifier of the plurality of attendee identifiers; (see at least column 5 lines 9-26, communal device may detect that an online meeting was intended based on invitees in different locations; see also column 6, lines 42-51,determining meeting should be online meeting based on invitees to the meeting)
(c)    requesting, by the meeting intermediary responsive to the determination, an online meeting identifier from an online meeting tool; (see at least column 5, lines 26-30, communal device automatically sends a request that the meeting should be an online meeting)
(d)    receiving, by the meeting intermediary responsive to the request, a unique identifier from the online meeting tool for an event to be facilitated via the online meeting tool; and (see column 5, lines 35-50, meeting is updated to online; see also column 3, lines 46-48, meeting link in invite)
(e)    incorporating, by the meeting intermediary, the unique identifier for the event of the online meeting tool into the calendar item to be published to the plurality of attendees. (see at least column 3, lines 46-48, meeting link in invite; see also Figure 2B and associated text; see also column 5, lines 4-9)

Claim 2:
Tondepu discloses claim 1. Tondepu further discloses:
The method of claim 1, wherein (a) further comprising identifying the plurality of attendee identifiers responsive to the creation of the calendar item in the electronic calendar. (see at least column 5, lines 15-19, invitees to the meeting or calendar event; see also column 7, lines participant list or list of invitees could be auto populated)

Claim 3:
Tondepu discloses claim 1. Tondepu further discloses:
The method of claim 1, wherein (a) further comprising identifying the plurality of attendee identifiers during the creation of the calendar item in the electronic calendar. (see at least column 5, lines 15-19, invitees to the meeting or calendar event; see also column 7, lines participant list or list of invitees could be auto populated)

Claim 6:
Tondepu discloses claim 1. Tondepu further discloses:
The method of claim 1, wherein (b) further comprises accessing, by the meeting intermediary, via the electronic calendar each of the profiles of the plurality of attendees, each of the profiles identifying a location of a corresponding attendee. (see at least column 5, lines 19-26, by viewing  public calendar properties the communal device may be able to identify an online meeting was intended; see also column 5, 15-19; invitees to the meeting or calendar event; see also column 7, lines participant list or list of invitees could be auto-populated)

Claim 7:
Tondepu discloses claim 1. Tondepu further discloses:
The method of claim 1, wherein (b) further comprises determining, by the meeting intermediary, to use an online meeting tool for the calendar item responsive to determining that the first location of the first attendee is different from the second location of the second attendee. (see at least column 5 lines 9-26, communal device may detect that an online meeting was intended based on invitees in different locations; see also column 6, lines 42-51,determining meeting should be online meeting based on invitees to the meeting)
Claim 19:
Tondepu discloses claim 16. Tondepu further discloses: 
The method of claim 16, wherein (b) further comprises determining the location of each of the plurality of attendees based on each attendee’s electronic calendar. (see at least column 5, lines 13-20, location of invitees determined based on calendar) (Also disclosed in Tondepu at least ¶0026, if the participant’s calendar on the day of conference call has a meeting scheduled for a 

Claims 11, 14 and 15 for a system (column 7, lines 60-67) substantially recites the subject matter of Claims 1, 6 and 7 for a method and are rejected based on the same rationale.
Claim 16 for a method substantially recites the subject matter of Claim 1 for a method and are rejected based on the same rationale.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tondepu et al. (US 10,009,393) further in view of McLarty et al. (US 2014/0058778).
Claim 4:
While Tondepu discloses claim 1, Tondepu does not explicitly disclose the following limitation; however, McLarty does disclose:
The method of claim 1, wherein (b) further comprises identifying and displaying in association with the calendar item a list of meeting locations available at a location of an attendee organizing the calendar item. (see at least ¶0041, the calendar application provides a list of meeting locations to the meeting organizer)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the converting to an online meeting of  Tondepu with the providing of meeting locations to a meeting organizer of McLarty to assist with meeting creation and selecting appropriate meeting locations (see ¶0002).
	Claim 12 for a system substantially recites the subject matter of Claim 4 for a method and is rejected based on the same rationale.
	

Claims 5, 13 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tondepu et al. (US 10,009,393) in view of  Fitzpatrick et al. (US 2011/0060795) further in DeLuca et al. (US 2014/0378108).
Claim 5:
While Tondepu discloses claim 1, Tondepu does not explicitly disclose the following limitation; however, Fitzpatrick does disclose:
The method of claim 1, wherein (b) further comprises computing a time zone for each of the plurality of attendees based on at least the profiles of the attendees (see at least ¶0004, determining participant time zone; see also   Figure 11 and ¶0064)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the converting of online meeting of  Tondepu with the determination of participant time zone and work schedule of Fitzpatrick to assist with meeting scheduling based on different time zones (see ¶0003).
While Tondepu and Fitzpatrick disclose the above limitations, neither explicitly disclose the following limitation; however, DeLuca does disclose:
and incorporating within the calendar item one or more telephone numbers corresponding to the time zone. (see at least ¶0021, scheduling client program of a computer can integrate with calendar program to provide each person with a calendar view of scheduled conference calls which implies that conference call invites show up in their calendars; see also Figure 2 and associated text; see also ¶0031, scheduling server determines location based dial in number based on contact data for an attendee, where the location would incorporate the time 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the joining of an online meeting of  Tondepu and the determination of participant time zone and work schedule of Fitzpatrick with the location based dial-in numbers and inclusion of DeLuca to assist with scheduling individuals who may not be in the same physical location by identifying an appropriate dial-in number based on the location (see ¶0001 and ¶0027) of the potential attendee. 
Claim 13 for a system and Claim 20 for a method substantially recites the subject matter of claim 5 for a method and are rejected based on the same rationale.

Claims 8, 9, 10, 17 and 18  are rejected under 35 U.S.C. 103(a) as being unpatentable over Tondepu et al. (US 10,009,393) further in view of DeLuca et al. (US 2014/0378108).
Claim 8:
While Tondepu discloses claim 1, Tondepu does not explicitly disclose the following limitation; however, DeLuca does disclose:
The method of claim 1, further comprising communicating, by the meeting intermediary, the one or more locations of the plurality of attendees to obtain one or more telephone numbers provided by the online meeting tool corresponding to the one or more locations. (see at least Figure 2 and associated text; see also ¶0031, scheduling server determines location based dial in number based on 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the joining of an online meeting of Tondepu with the location based dial-in numbers and inclusion of DeLuca to assist with scheduling individuals who may not be in the same physical location by identifying an appropriate dial-in number based on the location (see ¶0001 and ¶0027) of the potential attendee. 
	Further, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 9:
While Tondepu and DeLuca disclose claim 8, Tondepu does not explicitly disclose the following limitation; however, DeLuca does disclose:
The method of claim 8, further comprising incorporating the one or more telephone numbers for the event to be facilitated via the online meeting tool into the calendar item. (see at least ¶0021, scheduling client program of a computer can integrate with calendar program to provide each person with a calendar view of scheduled conference calls which implies that conference call invites show up in their calendars; see also Figure 2 and associated text; see also ¶0031, 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the joining of an online meeting of Tondepu with the location based dial-in numbers and inclusion of DeLuca to assist with scheduling individuals who may not be in the same physical location by identifying an appropriate dial-in number based on the location (see ¶0001 and ¶0027) of the potential attendee. 

Claim 10:
While Tondepu discloses claim 1 and further discloses a calendar (column 1, line 40), Tondepu does not explicitly disclose the following limitation; however, DeLuca does disclose:
The method of claim 1, wherein the meeting intermediary comprises a component of an application providing the electronic calendar. (see at least ¶0021, scheduling client program of a computer can integrate with calendar program to provide each person with a calendar view of scheduled conference calls which implies that conference call invites show up in their calendars)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the joining of an online meeting of Tondepu with the location based dial-in numbers and inclusion of DeLuca to assist with 

Claim 17:
Tondepu discloses:
The method of claim 16, wherein (a) further comprising identifying a plurality of attendee identifiers of the calendar item in the electronic calendar, (see at least column 1, lines 35-37, list of invitees; see also column 3, lines 18-20)
While Tondepu discloses the above limitations, Tondepu does not explicitly disclose the following limitations; however, DeLuca does disclose:
 each of the plurality of attendee identifiers associated with an attendee profile of one of the plurality of attendees. (see at least ¶0023-¶0024, contact data for a participants)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the identification of invitees based on calendared event of Tondepu with the participant contact data of DeLuca to assist with scheduling individuals who may not be in the same physical location by identifying an appropriate dial-in number based on the location (see ¶0001 and ¶0027) of the potential attendee. 

Claim 18:

 The method of claim 17, wherein (b) further comprising determining the location of each of the plurality of attendees from the attendee profile. (see at least ¶0023-¶0024, contact data for a participants can include location data; see also Abstract)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the identification of invitees based on calendared event of Tondepu with the participant contact data of DeLuca to assist with scheduling individuals who may not be in the same physical location by identifying an appropriate dial-in number based on the location (see ¶0001 and ¶0027) of the potential attendee. 

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683